FRUGÉ, Judge.
This case was consolidated for trial with United Credit Plan of Jena, Inc. v. Hailey, 311 So.2d 539 (La.App. 3rd 1975). Plaintiff, Jean Hailey, was a passenger in the automobile driven by Sammie Hailey at the time of the accident in question. She sought recovery from Aetna Casualty and Surety Company for her personal injuries under the liability and uninsured motorist provisions of the policy issued to Sammie Hailey. The issue raised in this case is identical to the issue raised in the above cited case.
For the reasons assigned in United Credit Plan of Jena, Inc. v. Hailey, supra, the judgment of the trial court is reversed, and the case is remanded for trial on the merits. All costs of this appeal are assessed against the defendant-appellee.
Reversed and remanded.